UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
In re:

HAMPSTEAD GLOBAL, LLC,                                           Chapter 11
                                                                 Case No. 19-22721 (RDD)
                                             Debtor.
 ------------------------------------------------------------X

     ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF CLAIM AND
         APPROVING THE FORM AND MANNER OF NOTICE THEREOF

        Upon the application of the above-captioned debtor and debtor in possession, the

“Debtor”), for an order, pursuant to Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”)

3003(c)(3), fixing a deadline (the “Bar Date”) and establishing procedures for filing proofs of

claim and approving the form and manner of service thereof, and it appearing that the relief

requested is in the best interests of the Debtor, its estate, and creditors and that adequate notice has

been given and that no further notice is necessary; and after due deliberation and good and

sufficient cause appearing therefor, it is hereby

        ORDERED, that except as otherwise provided herein, all persons and entities, (including,

without limitation, individuals, partnerships, corporations, joint ventures, trusts and governmental

units) that assert a claim, as defined in Section 101(5) of the Bankruptcy Code, against the Debtor

which arose on or prior to the filing of the Chapter11 petition on March 30, 2019 (the “Filing

Date”), shall file a proof of such claim in writing or electronically on the Court’s website at

www.nysb.uscourts.gov so that it is received on or before November 8, 2019; and it is further

        ORDERED, that the following procedures for the filing of proofs of claim shall apply:


        (a)      Proofs of claim must conform substantially to Official Bankruptcy Form No. 410;
        (b)      Attorneys (with full access accounts) and employees of institutional creditors (with
                 limited access accounts) should file proofs of claim electronically on the Court’s

                                                        1
                Case Management/Electronic Case File (“CM/ECF”) system. Those without
                accounts with the CM/ECF system may electronically create and file proofs of
                claim through the “File A Proof of Claim” link on the Court’s website at
                www.nysb.uscourts.gov or by mailing or delivering the original proof of claim to:

                                    United States Bankruptcy Court,
                                    Southern District of New York,
                                    300 Quarropas Street. Room 248
                                    White Plains, New York 10601;

        (c)     Proofs of claim will be deemed filed only when received by the Clerk of the
                Bankruptcy Court on or before the Bar Date;

        (d)     Proofs of claim must (i) be signed; (ii) include supporting documentation (if
                voluminous, attach a summary) or an explanation as to why documentation is not
                available; (iii) be in the English language; and, (iv) be denominated in United
                States currency;

         ORDERED, Proofs of Claim need not be filed as to the following types of claims:

        (a)     Any claim as to which the holder has already filed a proof of claim against the
                Debtor in the above-captioned case in a form substantially similar to Official
                Bankruptcy Form No. 410.

        (b)     Any claim that is listed on the Schedules filed by the Debtor, provided that (i) the
                claim is not scheduled as “disputed”, “contingent” or “unliquidated”; and (ii) the
                claimant does not disagree with the amount, nature and priority of the claim as set
                forth in the Schedules;

        (c)     Any claim that heretofore has been allowed by Order of this Court;

        (d)     Any claim that has been paid in full by the Debtor;

        (e)     Any claim for which different specific deadlines have previously been
                fixed by this Court;

        (f)     Any claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy
                Code as an expense of administration of the Debtor’s estate, except as
                otherwise provided below;

        ORDERED, that Claims under section 503(b)(9) must be filed by the deadlines set forth

in this Order, and it is further;

        ORDERED, that any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which the order authorizing such rejection is dated

                                                   2
on or before the date of entry of this Order, must file a proof of claim based on such rejection on

or before the Bar Date, and any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which an order authorizing such rejection is dated

after the date of entry of this Order, must file a proof of claim on or before such date as the Court

may fix in the applicable order authorizing such rejection; and it is further


          ORDERED, that holders of equity interests in the Debtor need not file proofs of

 interest with respect to the ownership of such equity interest, provided, however, that if any

 such holder asserts a claim against the Debtor (including a claim relating to an equity interest

 or the purchase or sale of such equity interest), a proof of such claim must be filed on or prior

 to the Bar Date pursuant to the procedures set forth in this Order; and it is further

        ORDERED, that if the Debtor amends or supplements the Schedules subsequent to the

date hereof, the Debtor shall give notice of any amendment or supplement to the holders of claims

affected thereby, and such holders shall be afforded thirty (30) days from the date of such notice

to file proofs of claim in respect of their claims and shall be given notice of such deadline; and it

is further

        ORDERED, that nothing in this Order shall prejudice the right of the Debtor or any other

party in interest to dispute or assert offsets or defenses to any claim reflected in the Schedules; and

it is further

        ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to

comply with this Order by timely filing a proof of claim in appropriate form shall not be treated

as a creditor with respect to such claim for the purposes of voting and distribution; and it is further




                                                  3
       ORDERED, that a copy of the notice substantially in the form annexed hereto is approved

and shall be deemed adequate and sufficient if served by first-class mail at least thirty-five (35)

days prior to the Bar Date on:

       (a)     The United States Trustee;

       (b)     Counsel to each official committee;

       (c)     All persons or entities that have requested notice of the proceedings in the
               Chapter 11 cases;

       (d)     All persons or entities that have filed claims;

       (e)     All creditors and other known holders of claims as of the date of this Order,
               including all persons or entities listed in the Schedules as holding claims;

       (f)     All parties to executory contracts and unexpired leases of the Debtor;

       (g)     All parties to litigation with the Debtor;

       (h)     The Internal Revenue Service for the district in which the case is pending and,
               if required by Bankruptcy Rule 2002(j), the Securities and Exchange
               Commission and any other required governmental units (a list of such agencies
               is available from the Office of the Clerk of the Court); and

       (i)     Such additional persons and entities as deemed appropriate by the Debtor; and it
               is further

       ORDERED, that any person or entity who desires to rely on the Schedules will have the

responsibility for determining that the claim is accurately listed in the Schedules; and it is further

       ORDERED, that the Debtor is authorized and empowered to take such steps and perform

such acts as may be necessary to implement and effectuate the terms of this Order; and it is further




                                                  4
       ORDERED, that entry of this Order is without prejudice to the right of the Debtor to seek

a further order of this Court fixing a date by which holders of claims or interests not subject to the

Bar Date established herein must file such proofs of claim or interest or be barred from doing so.

Dated: White Plains, New York
       October 1, 2019




                                                /s/ Robert D. Drain
                                                HONORABLE ROBERT D. DRAIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                  5
